United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Arlington Heights, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1552
Issued: August 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 21, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 12, 2007 merit decision denying his claim for employmentrelated disability from June 25 to July 18, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained total
disability for the period June 25 to July 18, 2005 due to his May 9, 2005 employment injury.
FACTUAL HISTORY
In mid 1981, the Office accepted that appellant, then a 33-year-old safety specialist,
sustained an ulcer of the plantar aspect of his left fifth metatarsal due to the extensive walking

required by his job.1 On September 18, 1981 appellant’s left leg was amputated below the knee.
The procedure was accepted as related to his employment injury.
The Office accepted that on May 9, 2005 appellant sustained contusions and abrasions to
his left residual leg due to a fall on that date.2 He stopped work on June 25, 2005 and claimed
that he sustained total disability for the period June 25 to July 18, 2005, due to his May 9, 2005
employment injury.
In a May 12, 2005 note, Dr. Robert W. Trauscht, an attending Board-certified family
practitioner, stated that appellant should not work until “re-eval[uation] of prosthesis and
med[ications].” In a June 3, 2005 form report, he listed the date of injury as May 9, 2005 and
indicated that swelling of appellant’s residual left leg due to that injury “aggravated fit of
prosthesis.” Dr. Trauscht indicated that appellant was disabled from May 9, 2005 until an
unknown period. In a June 7, 2005 report, Dr. Todd Kuiken, an attending Board-certified
physical medicine and rehabilitation physician, stated that Dopplers testing showed that appellant
had deep vein thrombosis in his residual left leg, which came up into the popliteal fossa. He
noted that appellant reported that the edema in his residual leg had decreased but he could not get
into his prosthesis.3
In a June 20, 2005 report, Dr. Uma Shah, an attending Board-certified physical medicine
and rehabilitation physician, described the May 9, 2005 injury and noted appellant’s complaints
of swelling and pain in his residual left leg. She diagnosed chronic left residual leg pain which
was worsening, deep vein thrombosis and left osteomyelitis. In a July 6, 2005 report, Dr. Peter
Orris, an attending Board-certified internist, noted that he was reviewing appellant’s records, a
process expected to take two weeks and indicated that he should not return to work until this
evaluation was complete. In a July 18, 2005 note, Dr. Shah stated that appellant was undergoing
treatment for stump pain which was aggravated by a fall on May 9, 2005. She indicated that he
could return to sedentary duty.
In a July 19, 2005 note, Dr. Trauscht noted that appellant was undergoing treatment for
stump pain and deep vein thrombosis, which was aggravated by a fall on May 9, 2005. He
indicated that appellant could return to sedentary duty.4 In another July 19, 2005 note,
1

The claim was accepted under file number 50-0012145. Appellant had preexisting service-related injuries to his
left leg, including gunshot wounds to the left thigh and a predisposition to develop neurotrophic ulcers of the left
foot. It appears that he was not wearing his prosthesis at the time of his May 9, 2005 fall and that he fell on the end
of his residual left leg.
2

The claim was accepted under file numbered 11-2028989 but file number 50-0012145 now serves as the master
file for appellant’s case. After the initial acceptance of his claim, appellant began to work as an audio-visual
production officer for the employing establishment, a position which required extensive walking. Since May 2003,
appellant worked in a limited-duty position as an audio-visual production officer. He was not required to walk more
than 100 feet or stand for more than 30 minutes per day. Appellant tended to use a nonmotorized wheelchair to
move around his office. He also was able to ambulate on crutches for shorter distances.
3

The record contains the findings of a May 27, 2005 venous duplex scan showing that appellant had deep vein
thrombosis in the popliteal vein of his left residual leg. Appellant was treated with Lovenox and Coumadin
medications.
4

Appellant returned to limited-duty work for the employing establishment on July 19, 2005.

2

Dr. Trauscht stated that appellant was seen at his direction on June 6, 2005 by Mary Muellner, a
certified physician’s assistant and he was instructed to remain off work until he was evaluated by
physicians at the Department of Veterans Affairs. He stated, “I concurred with this
recommendation completely.” In an August 16, 2005 note, Dr. Orris noted that appellant
sustained a fall on May 9, 2005 and stated, “At this time he injured his stump again and has
subsequently had increased difficulty wearing his prosthesis due to swelling and pain. This
condition was diagnosed recently to include a deep vein thrombosis in the area.”
In March 2006, the Office referred appellant to Dr. Martin Saltzman, a Board-certified
orthopedic surgeon, for an impartial medical examination. It indicated that there was a conflict
in the medical evidence between Dr. Kuiken and Dr. Norman Aliga, a Board-certified physical
medicine and rehabilitation physician, regarding whether he had employment-related complex
regional pain syndrome prior to May 9, 2005 and whether his employment-related condition
necessitated participation in a pain management program. In a May 17, 2006 report,
Dr. Saltzman stated that appellant had complaints consistent with complex regional pain
syndrome prior to May 9, 2005. He stated that, after May 9, 2005, appellant could not perform
the regular duties of his audio-visual production specialist position.
In a May 25, 2006 decision, the Office denied appellant’s claim on the grounds that he
did not submit sufficient medical evidence to establish that he sustained total disability for the
period June 25 to July 18, 2005 due to his May 9, 2005 employment injury.5 In a September 14,
2006 decision, an Office hearing representative set aside the Office’s May 25, 2006 denying
appellant’s claim for employment-related disability from June 25 to July 18, 2005. He indicated
that an additional report should be obtained from Dr. Saltzman to clarify whether appellant had
total disability for the period June 25 to July 18, 2005 due to his May 9, 2005 employment
injury.
In an August 21, 2006 report, Dr. Saltzman stated that appellant fell directly on the end of
his left residual leg on May 9, 2005 and noted that “subsequent to May 9, 2005 he has been
unable to perform any type of work because of the aggravation of the complex regional pain
syndrome condition that was present prior to the May 9, 2005 injury.” He concluded that
appellant could not perform the regular duties of his audio-visual production specialist position
but that he was able to “continue sedentary work as he had performed prior to the May 9, 2005
work-related injury.”
In a February 12, 2007 decision, the Office denied appellant’s claim that he sustained
total disability for the period June 25 to July 18, 2005 due to his May 9, 2005 employment

5

In another May 25, 2006 decision, the Office denied appellant’s request for payment for a motorized wheelchair.
In a December 21, 2006 decision, an Office hearing representative affirmed the Office’s May 25, 2006 denying
appellant’s wheelchair request. Appellant has not appealed these decision to the Board and the matter is not
currently before the Board.

3

injury. It found that the opinion of Dr. Saltzman showed that appellant did not have such
employment-related disability for the period June 25 to July 18, 2005.6
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act7 has
the burden of establishing the essential elements of his claim.8 The claimant has the burden of
establishing by the weight of reliable, probative and substantial evidence that the condition for
which compensation is sought is causally related to a specific employment incident or to specific
conditions of the employment. As part of this burden, the claimant must present rationalized
medical opinion evidence, based upon a complete and accurate factual and medical background,
establishing causal relationship.9 However, it is well established that proceedings under the Act
are not adversarial in nature and while the claimant has the burden to establish entitlement to
compensation, the Office shares responsibility in the development of the evidence.10
ANALYSIS
In mid 1981, the Office accepted that appellant sustained an ulcer of the plantar aspect of
his left fifth metatarsal due to the extensive walking required by his job. On September 18, 1981
appellant’s left leg was amputated below the knee, a procedure which was accepted as related to
his employment injury. The Office accepted that on May 9, 2005 appellant sustained contusions
and abrasions of his left residual leg due to a fall on that date.11 He stopped work on June 25,
2005 and claimed that he sustained total disability for the period June 25 to July 18, 2005 due to
his May 9, 2005 employment injury.
The Board notes that, while none of the reports of appellant’s attending physicians are
completely rationalized, they are consistent in indicating that appellant had disability due to his
May 9, 2005 employment injury during the claimed period and are not contradicted by any
substantial medical or factual evidence of record. Therefore, while the reports are not sufficient
to meet appellant’s burden of proof to establish his claim, they raise an uncontroverted inference
6

The Office referred to Dr. Saltzman as an impartial medical specialist but he actually served as an Office referral
physician regarding the main issue of the present case. At the time of referral to Dr. Saltzman, there was no conflict
in the medical evidence regarding whether appellant sustained total disability for the period June 25 to July 18, 2005
due to his May 9, 2005 employment injury. Section 8123(a) of the Act provides in pertinent part: “If there is
disagreement between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.” 5 U.S.C. § 8123(a).
7

5 U.S.C. §§ 8101-8193.

8

Ruthie Evans, 41 ECAB 416, 423-24 (1990); Donald R. Vanlehn, 40 ECAB 1237, 1238 (1989).

9

Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).

10

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

11

After the initial acceptance of his claim, appellant began to work as an audio-visual production officer for the
employing establishment, a position which required extensive walking. Since May 2003, appellant worked in a
limited-duty position as an audio-visual production officer. He was not required to walk more than 100 feet or stand
for more than 30 minutes per day.

4

between appellant’s May 9, 2005 employment injury and the claimed period of disability and are
sufficient to require the Office to further develop the medical evidence and the case record.12
In several reports, Dr. Trauscht, an attending Board-certified family practitioner,
indicated that appellant had total disability due to his May 9, 2005 employment injury for all or
part of period between May 9 and July 18, 2005. In a June 3, 2005 form report, he listed the date
of injury as May 9, 2005 and indicated that swelling of appellant’s residual left leg due to that
injury “aggravated fit of prosthesis.” Dr. Trauscht stated that appellant was disabled from
May 9, 2005 until an unknown period. In a July 19, 2005 note, he noted that appellant was
undergoing treatment for stump pain and deep vein thrombosis, which was aggravated by a fall
on May 9, 2005. Dr. Trauscht indicated that appellant could return to sedentary duty. In another
July 19, 2005 note, he stated that appellant was seen at his direction on June 6, 2005 by
Ms. Muellner, a certified physician’s assistant and he was instructed to remain off work until he
was evaluated by physicians at the Department of Veterans Affairs. Appellant stated, “I
concurred with this recommendation completely.”
The record also contains May 17 and August 21, 2006 reports of Dr. Saltzman, a Boardcertified orthopedic surgeon. The Office relied on Dr. Saltzman’s opinion in denying appellant’s
claim but he did not provide an opinion regarding whether appellant had disability between
June 25 and July 18, 2005 due to his May 9, 2005 employment injury. Rather, Dr. Saltzman
only indicated that appellant could perform limited-duty work at the time of his examination in
mid 2006.
Accordingly, the case will be remanded to the Office for further evidentiary development
regarding the issue of whether appellant had disability between June 25 and July 18, 2005 due to
his May 9, 2005 employment injury. The Office should prepare a statement of accepted facts
and obtain a medical opinion on this matter. After such development of the case record as the
Office deems necessary, an appropriate decision shall be issued.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to establish that he sustained total disability for the period June 25 to
July 18, 2005 due to his May 9, 2005 employment injury. The case is remanded to the Office for
further development to be followed by the issuance of an appropriate decision.

12

See Robert A. Redmond, 40 ECAB 796, 801 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 12, 2007 decision is set aside and the case remanded to the Office for further
proceedings consistent with the decision of the Board.
Issued: August 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

